          Case 1:19-cv-00391-LG-RPM Document 502 Filed 06/09/21 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF MISSISSIPPI
                                       SOUTHERN DIVISION

ARC CONTROLS, INC.,               )
     Plaintiff,                   )
                                  )
v.                                )
                                  ) CASE NO. 1:19-cv-391-LG-RPM
                                  )
M/V NOR GOLIATH, in rem, and ) Consolidated with:
GOLIATH OFFSHORE HOLDINGS PTE. ) CASE NO. 1:19-cv-395-HSO-JCG
LTD., in personam                 )
_________________________________ )


                       DEFENDANTS’ MOTION FOR RECONSIDERATION

           COME NOW, Defendants, M/V NOR GOLIATH, in rem, and GOLIATH OFFSHORE

HOLDINGS PTE. LTD., in personam (collectively “Defendants” or “Goliath”), who respectfully

move this Court for reconsideration of its ruling granting MARMAC, LLC’s (MARMAC) motion

for partial summary judgment and denying Goliath’s cross-Motion for Summary Judgment. Rec.

Doc. No. 501. A clear error exists in the Court’s ruling, as the NOR GOLIATH could perform its

work without having the barges available to place the platform parts that its cranes lifted.1 Thus,

this court should grant Goliath’s Motion for Reconsideration and find that the barges provided by

MARMAC, LLC were not necessary to the NOR GOLIATH and that MARMAC does not hold a

valid maritime lien.

           The Federal Rules of Civil Procedure do not provide specifically for motions for

reconsideration. Cressionnie v. Hample, 184 F. App’x 366, 369 (5th Cir. 2006); Shepherd v. Int’l

Paper Co., 372 F.3d 326, 328 (5th Cir. 2004). Motions for reconsideration typically are analyzed

under the same standards as Rule 59(e) motions. In re Stangel, 68 F.3d 857, 859 (5th Cir. 1995).



1
    See Exhibit “A” Declaration of Richard Currence.

                                                       1
PD.33695224.1
       Case 1:19-cv-00391-LG-RPM Document 502 Filed 06/09/21 Page 2 of 3




There are three possible grounds for granting any motion for reconsideration: “(1) an intervening

change in controlling law, (2) the availability of new evidence not previously available, and (3)

the need to correct a clear error of law or fact to prevent manifest injustice. Atkins v. Marathon

LeTourneau Co., 130 F.R.D. 625, 626 (S.D. Miss. 1990). Here, a clear, manifest error of fact is

present in that the NOR GOLIATH did not need “material barges to complete one lift and move

on to the next one.” Rec. Doc. No. 501, p. 6.

        WHEREFORE, for the reasons set forth herein, in the attached exhibits, and in the

memorandum filed simultaneously herewith, Defendants, M/V NOR GOLIATH, in rem, and

GOLIATH OFFSHORE HOLDINGS PTE. LTD., in personam, pray that after due proceedings,

whether by summary judgment or alternately trial on the merits, this Court find that the barges

supplied by MARMAC were not necessaries and that MARMAC’s claims against Goliath be

dismissed with prejudice.

                                             Respectfully submitted:

                                             /s/Miles P. Clements
                                             James G. Wyly, III, MS Bar 7415
                                             Phelps Dunbar LLP
                                             2602 13th Street, Suite 300
                                             Gulfport, Mississippi 39501
                                             info@phelps.com
                                             Telephone:     (228) 679-1130
                                             Facsimile:     (228) 679-1131
                                             E-Mail:        jim.wyly@phelps.com

                                             -and-

                                             Miles P. Clements, T.A. (4184)
                                             Joseph E. Lee III (26968)
                                             Zachary J. Ardoin (37575)
                                             Phelps Dunbar LLP
                                             Canal Place
                                             365 Canal Street, Suite 2000
                                             New Orleans, Louisiana 70130
                                             Telephone:    (504) 566-1311


                                                2
PD.33695224.1
       Case 1:19-cv-00391-LG-RPM Document 502 Filed 06/09/21 Page 3 of 3




                                            Facsimile:       (504) 568-9130
                                            E-Mail:          miles.clements@phelps.com
                                                             josh.lee@phelps.com

                                            Counsel for Defendants M/V NOR GOLIATH, in
                                            rem, and GOLIATH OFFSHORE HOLDINGS
                                            PTE. LTD., in personam


                                    Certificate of Service
       I HEREBY CERTIFY that, on the 9th day of June, 2021, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system, that service was accomplished through the
Notice of Electronic Filing on Filing Users, and that service was accomplished on any party or
counsel who is not a Filing User by other means in accordance with the Federal Rules of Civil
Procedure and the Local Rules of this Court.
                                                            /s/Miles P. Clements




                                               3
PD.33695224.1
